MEMORANDUM **
Manjinder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We review for an abuse of discretion, see Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004) amended by 404 F.3d 1105 (9th Cir.2005) and we deny the petition for review.
The BIA did not abuse its discretion in denying Singh’s motion to reopen as untimely because it was filed more than ninety days after the BIA’s March 7, 2003 order, see 8 C.F.R. 1003.2(c)(2), and Singh did not show he was entitled to equitable tolling, see Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir.2003) (explaining that the deadline for filing a motion to reopen can be equitably tolled “when a petitioner is prevented from filing because of deception, fraud, or error, as long as the petitioner acts with due diligence.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.